DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 03/29/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-8, 13, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobashi (JP 2006116171 A) in view of Wilson (US 20110126821 A1).
Regarding Claim 1, Dobashi discloses a disposable warmer, said warmer comprising: a liner (3c, 7) having inner and outer surfaces (inherent); a housing at said inner surface of said liner, said housing comprising a first surface at said outer surface of said liner, a second surface at said inner surface of said liner, a pocket defined between said first and second surfaces of said housing, and an opening (see 11; the opening 11 in outer surface 3c comprises perforations, however, one skilled in the art would have found it obvious to consolidate said perforations into a single large opening in outer surface 3c in order to provide a larger air supply opening for said heating element thus ensuring an adequate supply of air/oxygen required for the exothermic reaction and in order to save material cost) in said second surface of said housing and disposed 

    PNG
    media_image1.png
    645
    1013
    media_image1.png
    Greyscale

Dobashi does not disclose that said disposable warmer is a disposable sleeve for a container; and first and second ends that are joinable to each other so that said liner acquires a tubular shape.
Wilson teaches a disposable sleeve (10) for a container (12); and first and second ends (18, 18’) that are joinable to each other so that a liner acquires a tubular shape (see Fig. 1).

    PNG
    media_image2.png
    850
    1132
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dobashi wherein said disposable warmer is a disposable sleeve for a container; and first and second ends that are joinable to each other so that said liner acquires a tubular shape as taught and/or suggested by Wilson, since such a modification 
Regarding Claim 4, Dobashi further discloses wherein said housing has a housing perimeter (6) and said housing liner (3c, 7) has a liner perimeter aligned with said housing perimeter with said first and second surfaces coupled to one another along said housing perimeter and said housing liner (3b) coupled to said first and second surfaces along said liner perimeter (6) to secure said housing liner between said first and second surfaces (see Figs. 1a-1c).
Regarding Claim 6, Dobashi further discloses wherein said housing defines a longitudinal axis (see Figs. 1 & 3) and said opening (11) has lengthwise and widthwise dimensions with said lengthwise dimension extending along said longitudinal axis. Note: the opening 11 in outer surface 3c comprises perforations, however one skilled in the art would have found it obvious to consolidate said perforations into a single large opening in outer surface 3c in order to provide a larger air supply opening for said heating element thus ensuring an adequate supply of air/oxygen required for the exothermic reaction and in order to save material cost.
Regarding Claim 7, Dobashi further discloses wherein said heating element (2) is further defined as a single piece of heat-generating material and further comprising a support (3a) directly coupled to said heating element to retain said heating element as said single piece once said heating element has been activated.
Regarding Claim 8, Dobashi further discloses wherein said heating element (2) is formed from a heat-generating material configured to generate said heat by a heat-generating reaction upon exposure to air (see at least paragraph 0008 of the attached English translation).
Regarding Claims 13 and 18, Wilson further teaches a system comprising: a container (12); and a sleeve (10) removably coupled to said container; wherein said container is a beverage container having an outer surface (inherent) and said sleeve is disposed on at least a portion of said outer surface of said beverage container (see Fig. 1).
Regarding Claims 16 and 19-20, Dobashi in view of Wilson discloses the claimed method of heating a container (Wilson, 12) utilizing said disposable sleeve of Claim 1 (as disclosed by Dobashi in view of Wilson), said method comprising the steps of: at least partially removing said cover (Dobashi, 5) from said housing to thereby at least partially uncover said housing liner within said opening of said housing (see Dobashi, Fig. 3), expose said heating element to air, and activate said heating element to generate heat (Dobashi, see at least paragraph 0008 of the attached English translation); disposing said liner over at least a portion of said container (as taught by Wilson); and heating said container with the heat generated by said heating element (Dobashi, 2); wherein said heating element heats said container to a temperature of from 38 to 71° C (see Wilson, paragraph 0009); wherein the heat generated by said heating element is produced by an exothermic reaction of said heating element with oxygen in the air (Dobashi, see at least paragraph 0008 of the attached English translation). 
Claims 9-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobashi in view of Wilson as applied to the parent claim above, and further in view of Docherty (US 9,346,598).
Regarding Claims 9-12 and 17, Dobashi in view of Wilson discloses the limitations of the parent claim but does not disclose wherein said housing is formed a first material and said cover has inner and outer layers with said inner layer formed a second material, with said 
Nonetheless, Docherty teaches  wherein a housing (see 12, 13) is formed [of] a first material and a cover has inner (see 20, 22) and outer (see 26) layers with said inner layer formed [of] a second material, with said second material the same as said first material (inherent); wherein each of an opening (24) of said housing and said inner layer (see 20, 22) of said cover has a configuration, with said configuration of said inner layer the same as said configuration of said opening such that said inner layer fits within said opening (“The score line 20 is formed as a continuous tear line to define an inner panel portion 22. The inner panel portion 22 is separated from the remainder of the inner film layer 12 and outer film layer 13 to expose an opening 24, whereby access to the contents of the package 10 may be gained.”); wherein said outer layer (see 26) of said cover has opposing first and second surfaces with said inner layer (see 20, 22) directly attached to a portion of said first surface aligned with said opening of said housing (see at least Fig. 6); further comprising an adhesive material (27) disposed on said first surface of said outer layer (see 26) of said cover to removably attach said 

    PNG
    media_image3.png
    495
    1767
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Dobashi in view of Wilson wherein said housing is formed a first material and said cover has inner and outer layers with said inner layer formed a second material, with said second material the same as said first material; wherein each of said opening of said housing and said inner layer of said cover has a configuration, with said configuration of said inner layer the same as said configuration of said opening such that said inner layer fits within said opening; wherein said outer layer of said cover has opposing first and second surfaces with said inner layer directly attached to a portion of said first surface aligned with said opening of said housing; further comprising an adhesive material disposed on said first surface of said outer layer of said cover to removably attach said outer layer to said second surface of said housing and form an air-tight encapsulation of said heating element disposed within said pocket of said housing as taught and/or suggested by Docherty, since the matching configuration of said cover inner layer and said housing opening would ensure that said cover, when closed, is properly positioned on said housing in order to properly seal said opening.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JORGE A PEREIRO/Primary Examiner, Art Unit 3799